


EXHIBIT 10.3

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

PURSUANT TO THE

ANGIODYNAMICS, INC.

2004 STOCK AND INCENTIVE AWARD PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT executed in duplicate as of [DATE], (the
“Grant Date”), between AngioDynamics, Inc., a Delaware corporation (the
“Company”), and [NAME OF GRANTEE], an employee of the Company or one of its
Subsidiaries (the “Employee”).

 

In accordance with the provisions of the AngioDynamics, Inc. 2004 Stock and
Incentive Award Plan (the “Plan”), the Compensation Committee of the Company’s
Board of Directors (the “Committee”) has authorized the execution of this
Agreement and issuance of shares pursuant thereto. Capitalized terms used in
this Agreement and not otherwise defined herein shall have the same meanings as
are set forth in the Plan. All references to Sections in this Agreement refer to
Sections of this Agreement unless otherwise indicated.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.

GRANT OF RESTRICTED STOCK UNIT AWARD. The Company hereby grants to the Employee
an award of [# Restricted Stock Units] restricted stock units on the terms and
subject to the conditions set forth in the Plan and this Agreement (each a
“Restricted Stock Unit” and, collectively, the “Award”). The Award entitles the
Employee to receive, without payment to the Company and at the applicable time
provided by Section 4 (if any), a number of shares of Common Stock equal to the
number of the Restricted Stock Units (if any) that become non-forfeitable
pursuant to Section 2, subject, however, to Section 3 and the other provisions
of this Agreement. Any provision of this Agreement to the contrary
notwithstanding, in no event may the Employee receive pursuant to this Agreement
a number of shares of Common Stock that exceeds the number of Restricted Stock
Units stated above in this Section 1, unless the excess is attributable solely
to an adjustment pursuant to Section 5 of this Agreement or Section 10 of the
Plan.

 

2.

VESTING OF RESTRICTED STOCK UNITS.

 

(a)

Normal Vesting Date. Subject to Sections 2(b), (c), (d) and (e) and Section 3,
the Employee must continue to be employed by the Company or a Subsidiary through
the close of the Company’s fiscal year that ends on or about May 30, 2009 for
any of the Restricted Stock Units to become non-forfeitable. If the Employee
continues to be employed by the Company or a Subsidiary through the close of
that fiscal year (the “Normal Vesting Date”), all of the Restricted Stock Units
shall thereupon become non-forfeitable.

 

 


--------------------------------------------------------------------------------



 

 

(b)

Partial Acceleration of Vesting in Event of Death or Disability. Notwithstanding
Section 2(a) but subject to Section 3, if the Employee ceases to be employed by
the Company or a Subsidiary before the Normal Vesting Date as a result of death
or Disability, then on the date of such cesssation of employment a number of the
Restricted Stock Units (rounded to the nearest whole Restricted Stock Unit) will
become non-forfeitable equal to the number of Restricted Stock Units set forth
in Section 1 multiplied by a fraction which shall in no event exceed the number
one, the numerator of which fraction shall be the number of full and partial
months (rounded to the nearest half-month) that have elapsed from the Grant Date
until the date of termination of employment as a result of death or Disability
and the denominator of which fraction shall be the number of full and partial
months (rounded to the nearest half-month) in the period from the Grant Date to
the Normal Vesting Date. For purposes of this Agreement, “Disability” shall have
the meaning set forth in the Company’s long-term disability plan as in effect
from time to time (or, if that plan is not in effect at the time in question, as
it was last in effect).

 

(c)

Acceleration of Vesting in Event Employment Terminates under Certain
Circumstances after a Change in Control. Notwithstanding Section 2(a) but
subject to Section 3, if the Employee continues to be employed by the Company or
a Subsidiary from the Grant Date to the date on which a Change in Control
occurs, and on or after the date on which such Change in Control occurs and
before the Normal Vesting Date the Employee ceases to be employed by the Company
or a Subsidiary because his employment is terminated by the Company or a
Subsidiary without Cause or because he terminates his employment for Good
Reason, all of the Restricted Stock Units shall immediately become
non-forfeitable. Solely for purposes of this Section 2(c), “Cause” means (i) the
willful and continued failure by the Employee to substantially perform the same
duties that he performed before the Change in Control, with the same title,
authority, reporting relationships, office, compensation, benefits and
indemnification as before the Change in Control (other than any such failure
resulting from the Employee’s incapacity due to physical or mental illness),
after he receives written notice of such failure from the Company or a
Subsidiary and at least a 7 day period after his receipt of such written notice
to discontinue the failure (which period is stated in the notice), (ii) any
conduct by the Employee as an employee of the Company or a Subsidiary that
constitutes a serious violation of state or federal laws, or Company policies or
standards of conduct as in force and applied before the Change in Control, (iii)
dishonesty by the Employee resulting or intended to result in gain or personal
enrichment at the expense of the Company or a Subsidiary, or (iv) willful
misconduct by the Employee in connection with the performance of his duties that
demonstrably and materially injures the business of the Company or that the
Employee knows (or should know) is likely to demonstrably and materially injure
the business of the Company. For purposes of this Section 2(c), “Good Reason”
for termination of the Employee’s employment by the Employee means that (A) the
Employee’s title, authority, duties, reporting relationships, office,
compensation, benefits or indemnification as they existed before the Change in
Control are changed to the material detriment of the Employee

 

 

Page 2 of  9

 


--------------------------------------------------------------------------------



 

without the Employee’s express written consent, or (B) the Company or a
Subsidiary fails to pay the Employee any amount or provide the Employee with any
benefit that it is obligated to pay or provide, when it is obligated to pay or
provide it, and in either case (A) or (B) the situation is not remedied within 7
days after the Company or a Subsidiary receives written notice from the Employee
of the situation.

 

(d)

Accelerated Vesting in Certain Circumstances. In the event that, before the
Normal Vesting Date, (i) a Change in Control occurs and the Company concurrently
or at any time thereafter (A) is dissolved or liquidated, or (B) is merged,
consolidated or otherwise combined with another corporation and is not the
surviving corporation, and (ii) the Employee is employed by the Company or a
Subsidiary at the time of such dissolution, liquidation, merger, consolidation
or other combination (a “Terminal Transaction”), and (iii) on or before the
occurrence of the Terminal Transaction the Award is not assumed or an equivalent
award is not substituted by another entity, or equivalent publicly-traded equity
securities of another corporation are not substituted for shares of Common Stock
under the assumed or substituted Award, then in that event the Restricted Stock
Units shall immediately become non-forfeitable.

 

(e)

Additional Vesting Provisions. Any provision above of this Section 2 to the
contrary notwithstanding, a Restricted Stock Unit shall not become
non-forfeitable pursuant to this Section 2 if, prior to the date (if any) on
which such Restricted Stock Unit would become non-forfeitable pursuant to this
Section 2, such Restricted Stock Unit was forfeited pursuant to Section 3(b).

 

3.

FORFEITURE OF RESTRICTED STOCK UNITS.

 

(a)

Any Restricted Stock Units that have not become non-forfeitable pursuant to
Section 2 above on or before the date on which the Employee ceases to be
employed by the Company or a Subsidiary shall be forfeited as of that date, and
all of the Employee’s rights and interest in and to such forfeited Restricted
Stock Units shall thereupon terminate without payment of any consideration by
the Company. A transfer of the Employee from the employ of the Company to the
employ of a Subsidiary, or from the employ of a Subsidiary to the employ of the
Company or another Subsidiary, will not be deemed a cessation of employment for
purposes of this Agreement, including this Section 3 and Section 2 above. An
approved leave of absence will also not be deemed a cessation of employment for
purposes of this Agreement for the duration of such approved leave, unless the
Committee provides otherwise at or before its meeting that coincides with or
next follows the commencement of such leave.

 

(b)

If, at any time before shares are delivered to the Employee pursuant to this
Agreement, or within six months thereafter, the Employee: (i) directly or
indirectly, whether as an owner, partner, shareholder, consultant, agent,
employee, investor or in any other capacity, accepts employment with, renders
services to or otherwise

 

 

Page 3 of  9

 


--------------------------------------------------------------------------------



 

assists any other business which competes with the business conducted by the
Company or any of its Subsidiaries at any time during the two years preceding
the conduct in question; (ii) directly or indirectly, hires or solicits or
arranges for or participates in the hiring or solicitation of any employee of
the Company or any of its Subsidiaries, or encourages any such employee to leave
such employment; (iii) uses, discloses, misappropriates or transfers
confidential or proprietary information concerning the Company or any of its
Subsidiaries (except as required by the Employee's work responsibilities with
the Company or any of its Subsidiaries); (iv) commits a crime against the
Company or any of its Subsidiaries; (v) engages in an act of moral turpitude
that in the opinion of the Committee brings (or may bring) disrepute upon the
Company if any payment or further payment of shares is made pursuant to this
Agreement; (vi) engages in any activity in violation of the policies of the
Company or any of its Subsidiaries, including without limitation the Company’s
Code of Business Conduct and Ethics, or (vii) engages in conduct adverse to the
best interests of the Company or any of its Subsidiaries; then, unless the
Committee, in its sole discretion, decides otherwise, and any provision of this
Agreement to the contrary notwithstanding, (A) the Award (including but not
limited to any Restricted Stock Units that became non-forfeitable before the
Employee engaged in the conduct in question) shall be cancelled, and (B) the
Employee shall forfeit and hereby agrees to return to the Company on demand any
and all shares of Common Stock that had been delivered to the Employee pursuant
to this Agreement; provided that, in the event of a Change in Control, the Award
may not be cancelled and shares may not be forfeited for conduct described in
clause (vi) or (vii) of this sentence unless the Committee as constituted before
a Change in Control determines that the Award should be cancelled and the shares
should be forfeited. The provisions of this Section 3(b) are in addition to any
other agreements related to non-competition, non-solicitation and preservation
of Company confidential and proprietary information entered into between the
Employee and the Company, and nothing herein is intended to waive, modify, alter
or amend the terms of any such other agreement.

 

(c)

By executing this Agreement, the Employee irrevocably consents to any forfeiture
of Restricted Stock Units required or authorized by this Agreement.

 

4.

DELIVERY OF SHARES.

 

(a)

If and when a Restricted Stock Unit becomes non-forfeitable pursuant to Section
2 or as soon as practicable thereafter, a share of Common Stock shall be
delivered to the Employee as provided in Section 4(b) in payment of such
Restricted Stock Unit. Such share shall be delivered to the Employee no later
than the later of (i) the date that is 2½ months from the end of the Employee’s
first taxable year in which such share becomes non-forfeitable, or (ii) the date
that is 2½ months from the end of the Company’s first taxable year in which such
share becomes non-forfeitable.

 

(b)

The shares of Common Stock delivered pursuant to this Agreement will be duly
authorized, validly issued, fully paid and non-assessable. The shares to be
delivered

 

 

Page 4 of  9

 


--------------------------------------------------------------------------------



 

shall be credited to a book entry account in the name of the Employee. At the
election of the Employee, stock certificates representing such shares will be
delivered to the Employee as soon as practicable after the Company’s receipt of
the Employee’s election.

 

5.

CAPITAL ADJUSTMENTS.

 

(a)

In the case of a stock dividend or a stock split with respect to the Common
Stock, the number of shares subject to the Award shall be increased by the
number of shares the Employee would have received had he owned outright the
shares subject to the Award on the record date for payment of the stock dividend
or the stock split.

 

(b)

Subject to Section 2(d), in the case of any reorganization or recapitalization
of the Company (by reclassification of its outstanding Common Stock or
otherwise), or its consolidation or merger with or into another corporation, or
the sale, conveyance, lease or other transfer by the Company of all or
substantially all of its property, pursuant to any of which events the then
outstanding shares of Common Stock are combined, or are changed into or become
exchangeable for other shares of stock, the Award shall entitle the Employee to
earn and receive, on the terms and subject to the conditions set forth in this
Agreement, the shares of stock which the Employee would have received upon such
reorganization, recapitalization, consolidation, merger, sale or other transfer,
if immediately prior thereto he had owned the shares in respect of this Award
and had exchanged such shares in accordance with the terms of such
reorganization, recapitalization, consolidation, merger, sale or other transfer.

 

(c)

Except as expressly provided otherwise above in this Section 5 or in Section 10
of the Plan, the issue by the Company of shares of stock of any class, or
securities convertible into or exchangeable for shares of stock of any class,
for cash or property, or for labor or services, either upon direct sale or upon
the exercise of options, rights or warrants to subscribe therefor or to purchase
the same, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the number or class of shares of
stock subject to the Award.

 

6.

TAXES AND WITHHOLDING. The Committee may cause to be made, as a condition
precedent to any delivery or transfer of stock hereunder, appropriate
arrangements to satisfy any foreign, Federal, state or local taxes that the
Company determines it is required to withhold with respect to such delivery or
transfer of stock, and the Committee may require the Employee to pay to the
Company prior to delivery of such stock, the amount of any such taxes.

 

7.

AWARD IS NON-TRANSFERABLE. In no event (a) may the Employee sell, exchange,
transfer, assign, pledge, hypothecate, mortgage or dispose of the Award or any
interest therein, nor (b) shall the Award or any interest therein be subject to
anticipation, attachment, garnishment, levy, encumbrance or charge of any
nature, voluntary or

 

 

Page 5 of  9

 


--------------------------------------------------------------------------------



 

involuntary, by operation of law or otherwise. Any attempt, whether voluntary or
involuntary, to sell, exchange, transfer, assign, pledge, hypothecate, mortgage,
dispose, anticipate, attach, garnish, levy upon, encumber or charge the Award or
any interest therein shall be null and void and the other party to the
transaction shall not obtain any rights to or interest in the Award. The
foregoing provisions of this Section 7 shall not prevent the Award or any
Restricted Stock Unit from being forfeited pursuant to the terms and conditions
of this Agreement, and shall not prevent the Employee from designating a
Beneficiary to receive the Award in the event of his or her death. Any such
Beneficiary shall receive the Award subject to all of the terms, conditions and
restrictions set forth in this Agreement, including but not limited to the
forfeiture provisions set forth in Section 3.

 

8.

COMPLIANCE WITH LAW. If at any time the Committee shall determine, in its
discretion, that the listing, registration or qualification of any shares
subject to this Award upon any securities exchange or under any state or Federal
law, or the consent or approval of any government regulatory body, is necessary
or desirable as a condition of, or in connection with, the granting of this
Award or the issue of shares hereunder, no rights under the Award may be
exercised and shares of Common Stock may not be delivered pursuant to the Award,
in whole or in part, unless such listing, registration, qualification, consent
or approval shall have been effected or obtained free of any conditions not
acceptable to the Committee and any delay caused thereby shall in no way affect
the dates of vesting or forfeiture of the Award. The Employee acknowledges and
understands that sales or other dispositions of any shares received under this
Award may be subject to restrictions under the Federal securities laws,
including Section 16(b) of and Rule 10b-5 under the Securities Exchange Act of
1934 and Rule 144 under the Securities Act of 1933, as well as the Company’s
policy on insider trading.

 

9.

RELATION TO OTHER BENEFITS. The benefits received by the Employee under this
Agreement will not be taken into account in determining any other benefits to
which the Employee may be entitled under any profit sharing, retirement or other
benefit or compensation plan maintained by the Company, including the amount of
any life insurance coverage available to any beneficiary of the Employee under
any life insurance plan covering employees of the Company.

 

10.

AMENDMENTS; INTEGRATED AGREEMENT. This Agreement may only be amended in a
writing signed by the Employee and an officer of the Company duly authorized to
do so. This Agreement contains the entire agreement of the parties relating to
the subject matter of this Agreement and supersedes and replaces all prior
agreements and understandings with respect to such subject matter, and the
parties have made no agreements, representations or warranties relating to the
subject matter of this Agreement which are not set forth herein.

 

11.

NO IMPLIED PROMISES. By accepting the Award and executing this Agreement, the
Employee recognizes and agrees that the Company and its Subsidiaries, and each
of their officers, directors, agents and employees, including but not limited to
the Board and the Committee, in their oversight or conduct of the business and
affairs of the Company and its Subsidiaries, may in good faith cause the Company
and/or a Subsidiary to act or omit to act

 

 

Page 6 of  9

 


--------------------------------------------------------------------------------



 

in a manner that will, directly or indirectly, prevent all or part of the
Restricted Stock Units from becoming non-forfeitable. No provision of this
Agreement shall be interpreted or construed to impose any liability upon the
Company, any Subsidiary, or any officer, director, agent or employee of the
Company or any Subsidiary, or the Board or the Committee, for any forfeiture of
Restricted Stock Units that may result, directly or indirectly, from any such
action or omission, or shall be interpreted or construed to impose any
obligation on the part of any such entity or person to refrain from any such
action or omission.

 

12.

NOTICES. Any notice hereunder by the Employee shall be given to the Chief
Executive Officer or Chief Financial Officer of the Company in writing and such
notice by the Employee hereunder shall be deemed duly given or made only upon
receipt by the addressee at AngioDynamics, Inc., 603 Queensbury Avenue,
Queensbury, New York 12804, or at such other address as the Company may
designate by notice to the Employee. Any notice to the Employee shall be in
writing and shall be deemed duly given if delivered to the Employee in person or
mailed or otherwise delivered to the Employee at such address as the Employee
may have on file with the Company from time to time.

 

13.

INTERPRETATION. The Committee shall interpret and construe this Agreement and
make all determinations thereunder, and any such interpretation, construction or
determination by the Committee shall be binding and conclusive on the Company
and the Employee and on any person or entity claiming under or through either of
them.

 

14.

GENERAL.

 

(a)

Nothing in this Agreement shall confer upon the Employee any right to continue
in the employ or other service of the Company or any Subsidiary, or shall limit
in any manner the right of the Company, its stockholders or any Subsidiary to
terminate the employment or other service of the Employee or adjust the
compensation of the Employee.

 

(b)

The Employee shall have no rights as a stockholder with respect to any shares
that may be issued or transferred pursuant to this Agreement until the date of
issuance to the Employee of a stock certificate for the shares or the date of
entry of a credit for the shares in a book entry account in the Employee’s name.

 

(c)

This Agreement shall be binding upon the successors and assigns of the Company
and upon any Beneficiary of the Employee.

 

(d)

Any waiver by a party of another party’s performance of, or compliance with, a
term or condition of this Agreement shall not operate, or be construed, as a
waiver of any subsequent failure by such other party to perform or comply.

 

(e)

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the

 

 

Page 7 of  9

 


--------------------------------------------------------------------------------



 

remaining terms and provisions hereof or the validity or enforceability of the
offending term or provision in any other situation or in any other jurisdiction.

 

(f)

The titles to Sections of this Agreement are intended solely for convenience and
no provision of this Agreement is to be construed by reference to the title of
any Section.

 

(g)

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware, without regard to the principles of
conflicts of laws thereof.

 

(h)

Any provision of this Agreement that would cause any amount payable hereunder to
be subject to tax pursuant to Section 409A(a)(1)(A) of the Internal Revenue Code
as amended by Section 885 of the American Jobs Creation Act of 2004 shall be
administered, interpreted and construed to the end that such Section of the Code
shall not apply to such amount. The Employee hereby agrees to execute in 2005
any amendments to this Agreement that the Company determines are necessary or
advisable to avoid subjecting any amount payable hereunder to tax pursuant to
that Section of the Code. Nothing in this paragraph or elsewhere in this
Agreement or the Plan shall be construed as a representation or warranty by the
Company that any amount payable hereunder will not be subject to tax pursuant to
that Section of the Code.

 

(i)

This Agreement is intended to document a Restricted Stock Unit Award within the
meaning of Section 2(aa) of the Plan, a copy of which has been or is herewith
being supplied to the Employee and the terms and conditions of which are hereby
incorporated by reference. Anything herein to the contrary notwithstanding, each
and every provision of this Agreement shall be subject to the terms and
conditions of the Plan, which shall control in the event of any conflict.

 

 

 

[This space left blank intentionally]



 

Page 8 of  9

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ANGIODYNAMICS, INC.

 

By:___________________________________  

 

Title:__________________________________ 

[SEAL]

Attest:

 

 

____________________________________

Secretary

 

EMPLOYEE

 

 

___________________________________

 

 

Page 9 of  9

 

 

 

--------------------------------------------------------------------------------